EXHIBIT 4.1SPECIMEN COMMON STOCK Incorporated under the laws of the State of Nevada NUMBER SHARES VIVAKOR, INC. Authorized 242,500,000 shares of Common Stock at par value $0.001 SEE REVERSE FOR CERTAIN DEFINITIONS This Certifies that is the Owner of Fully paid and non-assessable shares of Common Stock of VIVAKOR, INC. Transferable on the books of the Corporation in person or by duly authorized attorney upon surrender of this certificate properly endorsed. This certificate is not valid unless countersigned by the Transfer Agent. Witness the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. Dated [SEAL] President Secretary COUNTERSIGNED INTEGRITY STOCK TRANSFER LAS VEGAS, NV 89120 BY: Authorized Signature
